UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2013 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission file number: 001-53510 ARISTA POWER, INC. (Exact name of Registrant as specified in its charter) New York 16-1610794 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 1999 Mount Read Blvd Rochester, New York (Address of principal executive offices) (Zip Code) (585) 243-4040 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports) and (2)has been subject to such filing requirements for the past 90 days. Yes xNo ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant has been required to submit and post such files). Yes xNo ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer ¨ Accelerated filer ¨ Non-accelerated filer ¨(Do not check if a smaller reporting company) Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes¨Nox As of May 6, 2013 the Registrant had outstanding 12,807,027 shares common stock, $0.002 par value. ARISTA POWER INC. TABLE OF CONTENTS PART I. FINANCIAL INFORMATION Item 1. Financial Statements 1 Unaudited Condensed Balance Sheets as ofMarch 31, 2013 and December 31, 2012 1 Unaudited Condensed Statements of Operations for the Three Months Ended March 31, 2013 and 2012 2 Unaudited Condensed Statements of Cash Flows for the Three Months Ended March 31, 2013 and 2012 3 Unaudited Statement of Stockholders' Equity throughMarch 31, 2013 4 Notes to Unaudited Condensed Financial Statements 5 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 14 Item 4. Controls and Procedures 18 PART II. OTHER INFORMATION Item 1. Legal Proceedings 18 Item 1A. Risk Factors 18 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 18 Item 3. Quantitative and Qualitative Disclosure about Market Risk 19 Item 4. Mine Safety Disclosures 19 Item 5. Other Information 19 Item 6. Exhibits 19 Signatures 20 Exhibits PART I – FINANCIAL INFORMATION Item1. Financial Statements and Notes ARISTA POWER,INC. Balance Sheets (Unaudited) March 31, December 31, ASSETS Current assets Cash $ $ Accounts Receivable (less allowance for doubtful accounts of $25,200 at March 31, 2013 and December 31, 2012) Prepaid expenses and other current assets Inventory Deferred debt discount Total current assets Other assets 0 Intangible assets, net Property and equipment, net Total assets $ $ Current liabilities Accounts payable $ $ Borrowings under line of credit, net of debt discount Customer deposits Accrued payroll Deferred revenue Accrued warranty costs Accrued liabilities Current portion of long term debt Total current liabilities Long term liabilities Long term debt Total long term liabilities Total liabilities Stockholders' equity Preferred stock, 5,000,000 shares authorized, $0.0001 par value; none issued or outstanding at March 31, 2013 or December 31, 2012 0 0 Common stock, 500,000,000 shares authorized, $0.002 par value;12,807,027and 12,406,633 shares issued and outstanding at March 31, 2013 and December 31, 2012, respectively Additional paid-in capital Deficit accumulated ) ) Total stockholders' equity Total liabilities and stockholders' equity $ $ The accompanying notes are an integral part of the financial statements. 1 ARISTA POWER, INC. Statements of Operations (Unaudited) Three Months Three Months Ended March 31, 2013 Ended March 31, 2012 Sales $ $ Cost of Goods Sold Gross Loss ) ) Operating Expenses: Research and development expenses Selling, general and administrative expenses Total expenses Loss from operations ) ) Non-operating revenue/(expense) Interest expense ) ) Net loss before income taxes ) ) Income taxes/(credits) ) Net loss $ ) $ ) Net loss per common share - basic and diluted $ ) $ ) Weighted average number of common shares outstanding - basic and diluted The accompanying notes are an integral part of the financial statements. 2 ARISTA POWER,INC. Statements of Cash Flows (Unaudited) Three Months Ended March 31, 2013 Three Months Ended March 31, 2012 Operating activities Net loss $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: Amortization and depreciation expense Stock-based compensation Issuance of warrants, non-cash Stock issued for rent and services Amortization of debt discount 0 Impairment of intangible assets 0 Changes in operating assets and liabilities: (Increase)/decreasein prepaid expenses and other current assets (121,647 ) Decrease/(increase) in trade accounts receivable (296,893 ) Decrease in inventory Increase in customer deposits (Decrease)/increase in deferred revenue (43,618 ) Increase in accrued warranty costs 0 (Decrease)/increase in trade accounts payable and accrued liabilities (69,494 ) Net cash provided by/(used in) operating activities (289,191 ) (272,154 ) Investing Activities Acquisition of fixed assets 0 (11,075 ) Net cash used in investing activities 0 (11,075 ) Financing activities Borrowings on line of credit 0 Proceeds from issuance of common stock 0 Payments in long term debt ) ) Net cash provided by financing activities (Decrease) in cash (22,054 ) (46,090 ) Cash – beginning of period Cash – end of period $ $ Supplemental Information: Income Taxes Paid/(Tax credits received) $ $ ) Interest Paid $ $ Non-cashinvesting and financing activities: Stock issued for accrued expenses $ $ Application of deferred debt discount $ $
